United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 09-3614
                                 ___________

Debby Rose,                           *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
     v.                               * District Court for the Western
                                      * District of Missouri.
Cox Health Systems,                   *
                                      * [UNPUBLISHED]
           Appellee,                  *
                                      *
Wal-Mart Supercenter,                 *
                                      *
           Defendant,                 *
                                      *
Springfield-Greene County             *
Health Department,                    *
                                      *
           Appellee.                  *
                                 ___________

                            Submitted: May 6, 2010
                               Filed: May 26, 2010
                                ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.
       Debby Rose appeals the district court’s1 adverse grant of summary judgment
in her disability-discrimination action. After reviewing the record de novo, and
viewing it in the light most favorable to Rose, see Huber v. Wal-Mart Stores, Inc., 486
F.3d 480, 482 (8th Cir. 2007) (standard of review), we conclude that summary
judgment was proper. For the reasons stated by the district court, we agree that there
was insufficient evidence to show that Rose was a qualified individual with a
disability or a person “regarded as” disabled. Accordingly, we affirm. See 8th Cir.
R. 47B. We also deny Rose’s pending motion to supplement the record with
documents that were not before the district court, see United States v. Drefke, 707
F.2d 978, 983 (8th Cir. 1983) (appellate court must review case on record before
district court), and deny her pending motion to stay.
                         ______________________________




      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                         -2-